DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of the plurality of alignment keys include a plurality of first alignment keys that are disposed in the pixel groups adjacent to edges of at least two corners of the display area and that are disposed in a plurality of first pixels that display a same color as each other among the plurality of pixels included in the pixel groups, and each of the plurality of pixels includes a pixel electrode, and the pixel electrode overlaps an entirety of each of the plurality of alignment keys. The prior art does not disclose or suggest the display device of claim 9, in particular the limitations of the substrate includes a first edge extending along a first direction, the plurality of alignment keys include a plurality of first alignment keys that are disposed in the pixel group disposed closest to the first 
The closely related prior art, Kim et al. (US 20180188595) discloses (Figs. 1-21) a display device comprising: a substrate (GLS1) including a display area (AA) in which a plurality of pixel groups (SP) are disposed and a peripheral area (LNA, RNA) disposed around the display area; and a plurality of alignment keys (PAK) disposed on the substrate, wherein each of the pixel groups includes a plurality of pixels (SPR, SPG, SPB, SPW) displaying different colors, the plurality of alignment keys include a plurality of first alignment keys (PAK) that are disposed in the pixel groups adjacent to edges of at least two corners of the display area (AA) and that are disposed in a plurality of first pixels (SP) that display a same color as each other among the plurality of pixels included in the pixel groups, and each of the plurality of pixels includes a pixel electrode (PXL).
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of the plurality of alignment keys include a plurality of first alignment keys that are disposed in the pixel groups adjacent to edges of at least two corners of the display area and that are disposed in a plurality of first pixels that display a same color as each other among the plurality of pixels included in the pixel groups, and each of the plurality of pixels includes a pixel electrode, and the pixel electrode overlaps an entirety of each of the plurality of alignment . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871